 

Exhibit 10.19

 



ADVISORY BOARD AGREEMENT

 

I

PARTIES

 

THIS ADVISORY BOARD AGREEMENT (the “Agreement”) is entered into effective as of
the 28th day of July, 2020 (the “Effective Date”), by and between DATA443 RISK
MITIGATION, INC., a Nevada corporation (“ATDS”); and, OMKHARAN ARASARATNAM, an
individual residing in the State of New York (“Advisor”). ATDS and Advisor are
sometimes referred to collectively herein as the “Parties”, and each
individually as a “Party”.

 

II

RECITALS

 

A. ATDS is engaged in the business generally described as cybersecurity, with an
emphasis on data loss prevention (the “Business”). As used herein, the term
Business shall be all encompassing of all aspects of the business conducted by
ATDS and its parent and subsidiary and affiliated companies, whether historical,
current, or as conducted in the future.

 

B. The principal place of business of ATDS is located at 101 J Morris Commons
Lane, Suite 105, Morrisville, North Carolina, 27560 (the “Premises”).

 

C. Advisor represents to possess certain skills and contacts directly related to
the Business and which would enable Advisor to benefit the Business and ATDS.

 

D. ATDS desires to retain the services of Advisor, and Advisor desires to be
retained by ATDS, as a member of the Advisory Board of ATDS (the “Advisory
Board”), pursuant to the terms and conditions contained herein.

 

E. NOW, THEREFORE, in consideration of the promises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound, hereby agree as follows:

 

III

APPOINTMENT

 

3.1 Position. ATDS hereby appoints Advisor to serve as a member of the Advisory
Board, and Advisor herby accepts such appointment.

 

3.2 Services. Advisor shall perform those services (the “Services”) as
reasonably requested by ATDS from time-to-time, including, though but not
limited to (i) the services described in the Advisory Board Charter, a copy of
which is attached hereto as Exhibit 3.2 and incorporated herein by reference;
(ii) attending meetings or conference calls in connection with the Services;
and, (iii) answering questions and providing advice. Advisor shall devote
Advisor’s commercially reasonable efforts and attention to the performance of
the Services on a timely basis.

 

3.3 No Conflicts. Advisor hereby represents, warrants, and covenants that
Advisor has the right, power, and authority to enter into this Agreement, and
that neither the execution nor delivery of this Agreement, nor the performance
of the Services by Advisor will conflict with or result in a breach of, or
default under, any contract, covenant, or instrument under which Advisor is now
or hereinafter becomes obligated.

 

3.4 Performance. Advisor shall perform the Services in a timely and professional
manner consistent with industry standards, and at a location, place, and time
which the Advisor deems appropriate, unless expressly agreed to the contrary by
the Parties, which agreement may be verbal. Advisor may not subcontract or
otherwise delegate its obligations under this Agreement without the prior
written consent of ATDS.

 

 1 

 

 

3.5 Status. Advisor is an independent contractor, and not the employee, agent,
joint venturer, or partner of ATDS for any purposes whatsoever. Advisor shall be
solely responsible for any and all taxes related to the receipt of any
compensation under this Agreement. Advisor is not authorized to assume or create
any obligation or responsibility, express or implied, on behalf of, or in the
name of, ATDS or to bind ATDS in any manner.

 

3.6 Mutual Cooperation. Advisor shall observe all rules, regulations, and
security requirements of ATDS concerning the safety of persons and property, and
the security of proprietary information. Advisor shall also make no improper or
illegal use of any material non-public information to which Advisor may be
exposed in the course of its performance of the Services. ATDS shall provide
such access to its information and property as may be reasonably required in
order to permit Advisor to perform its obligations hereunder.

 

3.7 Other Engagements. Advisor may provide the same or similar services to other
clients. However, during and throughout the Term, Advisor shall not engage in
any activities that would compete with the Business, including, without
limitation, (i) founding or otherwise holding an equity interest (other than as
a passive investor in a public company with no more than 2% ownership interest)
in any business entity which directly competes with the Business operations
pertaining to [N/A] without first obtaining the written consent of ATDS, which
ATDS agrees to not unreasonably withhold or delay.

 

3.8 Non-Solicitation. During the Term and for one (1) year thereafter, Advisor
will not solicit, entice, persuade, or induce any individual who is then, or has
been within the preceding (6) six-month period, an employee or consultant of
ATDS or any of its subsidiaries or affiliates to terminate his/her employment or
consulting relationship with ATDS or any of its subsidiaries or affiliates or to
become employed by or enter into contractual relations with any other individual
or entity. Advisor shall not approach any such employee or consultant for any
such purpose or authorize or knowingly approve the taking of any such actions by
any other individual or entity.

 

3.9 Publicity. ATDS shall, with prior written approval from Advisor (which
consent shall not be unreasonably withheld), have the right to use the name,
biography, and picture of Advisor in a press release announcing the execution of
this Agreement, as well as on ATDS’ website, social media accounts, and
marketing and advertising materials. Such approval may be withdrawn by Advisor
with written notice upon termination of this Agreement

 

IV

COMPENSATION

 

4.1 Stock Issuance. As full and complete consideration of the Services to be
rendered hereunder, ATDS shall pay Advisor the Compensation described on Exhibit
4.1, attached hereto and incorporated herein by reference.

 

4.2 Reimbursement of Expenses. ATDS shall promptly reimburse Advisor for
reasonable costs and expenses incurred by Advisor so long as (i) Advisor
received pre-approval from the CEO or other executive officer of ATDS; (ii) the
activities conducted were on the behalf and for the direct benefit of ATDS; and,
(iii) Advisor furnishes to ATDS adequate records and other documents reasonably
acceptable to ATDS evidencing such expenditure or cost and in line with
accounting and/or IRS requirements.

 

4.3 Benefits. Advisor shall not be entitled to any benefits, coverages, or
privileges, including, without limitation, social security, unemployment,
medical, or pension payments, made available to employees of ATDS. Advisor
acknowledges that ATDS will not withhold taxes on any amounts paid to Advisor
hereunder and that Advisor is responsible for all tax withholding, social
security, unemployment insurance and other similar payments. Advisor shall
provide ATDS a copy of Advisor’s Form W-9 prior to any payment hereunder.

 

4.4 Independent Legal and Tax Advice. Advisor has been advised and Advisor
hereby acknowledges that Advisor has been advised to obtain independent legal
and tax advice regarding this Agreement and the grant of shares of ATDS stock
hereunder.

 

 2 

 

 

V

TERM AND TERMINATION

 

The “Term” of this Agreement shall be twelve (12) months from the Effective
Date, and shall automatically renew for another twelve (12) months unless
terminated by either Party. Either Party may terminate this Agreement at any
time, for any reason and without prejudice to any right or remedy it may have,
upon fifteen (15) days’ prior written notice to the other. Notwithstanding the
foregoing, ATDS may terminate the Term, effective immediately upon receipt of
written notice to Advisor, if the Board of Directors reasonably determines that
Advisor breached or threatens to breach any provision of this Agreement. The
provisions of Section 4.1 and Articles VI, VII, and VIII shall survive
termination of this Agreement.

 

VI

PROPRIETARY INFORMATION AND WORK PRODUCT

 

6.1 Proprietary Information.

 

(a) Defined. ATDS has conceived, developed and owns, and continues to conceive
and develop, certain property rights and information, including but not limited
to its business plans and objectives; customer or prospective customer
information; technology; inventions, whether or not patented; financial
projections; marketing plans and materials; logos and designs; technical data;
processes; know-how; algorithms; formulae; databases; computer programs and
software; user interfaces; source and object codes; architectures and
structures; display screens; layouts; development tools and instructions;
templates; trade secrets; intangible assets; industrial or proprietary property
rights which may or may not be related directly or indirectly to the Business;
and, all documentation, media, or other tangible embodiment of or relating to
any of the foregoing and all proprietary rights therein (collectively, the
“Proprietary Information”).

 

(b) General Restrictions on Use. Advisor agrees to hold all Proprietary
Information in confidence and not to, directly or indirectly, disclose, use,
copy, publish or summarize, any Proprietary Information, except (i) during the
consulting relationship to the extent authorized and necessary to carry out the
Services; and, (ii) after termination of the consulting relationship, only as
specifically authorized in writing by ATDS. Notwithstanding the foregoing, such
restrictions shall not apply to information: (w) which Advisor can show was
rightfully in Advisor’s possession at the time of disclosure by ATDS; (x) which
Advisor can show was received from a third party who lawfully developed the
information independently of ATDS or obtained such information from ATDS under
conditions which did not require that it be held in confidence; (y) which
Advisor is required by law (including statute, rule, regulation, order or other
legal compulsion) to be disclosed, though only after providing ATDS with a
reasonable opportunity to prevent such disclosure; and, (z) which, at the time
of disclosure, is generally available to the public.

 

(c) Other Agreements. Advisor represents that retention as a member of the
Advisory Board and performance under this Agreement does not, and shall not,
breach any agreement that obligates Advisor to keep in confidence any
Proprietary Information of any other party or to refrain from competing,
directly or indirectly, with the business of any other party. Advisor further
agrees to not disclose to ATDS any Proprietary Information of any other party.

 

(d) Return of Proprietary Information. Upon termination of this Agreement,
Advisor shall promptly deliver to ATDS, at the sole cost and expense of ATDS,
all Proprietary Information and Work Product in its possession or under its
control, as well as all other property belonging to ATDS which is then in
Advisor’s possession or under its control.

 

6.2 Work Product.

 

(a) Defined. All inventions, discoveries, computer programs, data, technology,
designs, innovations, inventions, and improvements (whether or not patentable
and whether or not copyrightable) related to the Business and which are made,
conceived, reduced to practice, created, written, designed, or developed by
Advisor, solely or jointly with others, during the Term and while actively
serving as Advisor to ATDS, or thereafter if resulting directly or indirectly
derived from Proprietary Information, shall be defined as “Work Product”
hereunder.

 

 3 

 

 

(b) Ownership and Assignment. ATDS shall be the sole owner of all such Work
Product. Advisor hereby assigns to ATDS all Work Product and any and all related
patents, copyrights, trademarks, trade names, and other industrial and
intellectual property rights and applications therefore, in the United States
and elsewhere and appoints any officer of ATDS as Advisor’s duly authorized
attorney to execute, file, prosecute, and protect the same before any government
agency, court, or authority. Upon request of ATDS and at the expense of ATDS,
Advisor shall execute further assignments, documents and other instruments as
may be necessary or desirable to fully and completely assign all Work Product to
ATDS and to assist ATDS in applying for, obtaining and enforcing patents or
copyrights or other rights in the United States and in any foreign country with
respect to any Work Product.

 

6.3 Specific Performance. Notwithstanding any other provision herein, in the
event of a breach of the obligations of Advisor under this Article VI, Advisor
hereby acknowledges that the ordinary remedies available at law would be
insufficient, and, accordingly, ATDS shall be entitled to specific performance
and injunctive relief in such event. Advisor agrees and acknowledges that such
equitable relief would be in addition to any other legal remedies available to
ATDS. The obligation set forth in this Article VI are in addition to, and not in
place of, any other confidentiality agreement that Advisor may have in place
with the ATDS or any affiliate of ATDS pursuant to any other agreement,
contract, or understanding.

 

VII

INDEMNIFICATION

 

7.1 Indemnification by Advisor. Advisor hereby agrees to indemnify, defend, and
hold harmless ATDS, its owners, officers, directors, shareholders, employees,
affiliates, contractors, and agents, from any claim, loss, damage, liability,
cost, or expense (including but not limited to reasonable attorneys’ fees as
allowed by law), arising out of its negligence or willful misconduct or any
breach of any representation or covenant made by Advisor in this Agreement.

 

7.2 Indemnification by ATDS. ATDS hereby agrees to indemnify, defend, and hold
harmless Advisor from any claim, loss, damage, liability, cost, or expense
(including but not limited to reasonable attorneys’ fees as allowed by law),
arising out of its Services rendered hereunder, except where such claim, loss,
damage, liability, cost, or expense is due, in whole or in part, to Advisor’s
negligence or willful misconduct or any breach of any representation or covenant
made by Advisor in this Agreement. Such indemnification shall be to the greatest
extent permitted under applicable law, and in no event less than the
indemnification provided to members of the Board of Directors of ATDS.

 

VIII

ADDITIONAL PROVISIONS

 

8.1 Executed Counterparts. This Agreement may be executed in any number of
counterparts, all of which when taken together shall be considered one and the
same agreement, it being understood that all Parties need not sign the same
counterpart. In the event that any signature is delivered by Fax or E-Mail, such
signature shall create a valid and binding obligation of that Party (or on whose
behalf such signature is executed) with the same force and effect as an original
thereof. Any photographic, photocopy, or similar reproduction copy of this
Agreement, with all signatures reproduced on one or more sets of signature
pages, shall be considered for all purposes as if it were an executed
counterpart of this Agreement.

 

8.2 Entire Agreement. This Agreement, and all references, documents, or
instruments referred to herein, contains the entire agreement and understanding
of the Parties in respect to the subject matter contained herein. The Parties
have expressly not relied upon any promises, representations, warranties,
agreements, covenants, or undertakings, other than those expressly set forth or
referred to herein. This Agreement supersedes (i) any and all prior written or
oral agreements, understandings, and negotiations between the Parties with
respect to the subject matter contained herein; and, (ii) any course of
performance and/or usage of the trade inconsistent with any of the terms hereof.

 

 4 

 

 

8.3 Severability. Each and every provision of this Agreement is severable and
independent of any other term or provision of this Agreement. If any term or
provision of this Agreement is invalid, illegal, or unenforceable in any
jurisdiction, such invalidity, illegality, or unenforceability shall not affect
any other term or provision of this Agreement or invalidate or render
unenforceable such term or provision in any other jurisdiction. Upon such
determination that any term or other provision is invalid, illegal, or
unenforceable, the Parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the Parties as closely as
possible in a mutually acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the greatest
extent possible.

 

8.4 Governing Law. This Agreement shall be governed by the laws of the State of
Nevada, without giving effect to any choice or conflict of law provision or rule
(whether of the State of Nevada or any other jurisdiction) that would cause the
application of the laws of any jurisdiction other than the State of Nevada. If
any court action is necessary to enforce the terms and conditions of this
Agreement, the Parties hereby agree that the appropriate court in Wake County,
North Carolina, shall be the sole jurisdiction and venue for the bringing of
such action.

 

8.5 Enforcement. The Parties agree that irreparable damage would occur in the
event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. Accordingly, it
is agreed that the Parties shall be entitled to seek an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement, this being in addition to any other
remedy to which they are entitled at law or in equity. The remedies of the
Parties under this Agreement are cumulative and shall not exclude any other
remedies to which any person may be lawfully entitled.

 

8.6 Waiver. No failure by any Party to insist on the strict performance of any
covenant, duty, agreement, or condition of this Agreement or to exercise any
right or remedy on a breach shall constitute a waiver of any such breach or of
any other covenant, duty, agreement, or condition.

 

8.7 Recovery of Fees by Prevailing Party. In the event of any legal action
(including arbitration) to enforce or interpret this Agreement, the
non-prevailing Party shall pay the reasonable attorneys’ fees and other costs
and expenses (including expert witness fees) of the prevailing Party in such
amount as the may be determined. In addition, such non-prevailing Party shall
pay reasonable attorneys’ fees incurred by the prevailing Party in enforcing, or
on appeal from, a judgment in favor of the prevailing Party. The preceding
sentence is intended by the Parties to be severable from the other provisions of
this Agreement and to survive and not be merged into such judgment.

 

8.8 Recitals. The facts recited in Article II, above, are hereby conclusively
presumed to be true as between and affecting the Parties.

 

8.9 Amendment. This Agreement may be amended or modified only by a writing
signed by all Parties.

 

8.10 Successors and Assigns. Except as expressly provided in this Agreement,
each and all of the covenants, terms, provisions, conditions, and agreements
herein contained shall be binding upon and shall inure to the benefit of the
successors and assigns of the Parties. This Agreement is not assignable by
either Party without the expressed written consent of all Parties.

 

8.11 Provision Not Construed Against Party Drafting Agreement. This Agreement is
the result of negotiations by and between the Parties; is the product of the
work and efforts of all Parties; and, shall be deemed to have been drafted by
all Parties. Each Party has had the opportunity to be represented by independent
legal counsel of its choice. In the event of a dispute, no Party shall be
entitled to claim that any provision should be construed against any other Party
by reason of the fact that it was drafted by one particular Party.

 

8.12 Agreement Provisions, Exhibits, and Schedules. When a reference is made in
this Agreement to an Article, Section, Subsection, Exhibit, or Schedule, such
reference shall be to said item of this Agreement unless otherwise indicated.
The Exhibits and Schedules identified in this Agreement are incorporated herein
by reference and made a part hereof as if set out in full herein.

 

 5 

 

 

8.13 Consents, Approvals, and Discretion. Except as herein expressly provided to
the contrary, whenever this Agreement requires consent or approval to be given
by a Party, or a Party must or may exercise discretion, the Parties agree that
such consent or approval shall not be unreasonably withheld, conditioned, or
delayed, and such discretion shall be reasonably exercised. Except as otherwise
provided herein, if no response to a consent or request for approval is provided
within ten (10) days from the receipt of the request, then the consent or
approval shall be presumed to have been given.

 

8.14 Further Assurances. Each Party agrees (i) to furnish upon request to each
other Party such further information; (ii) to execute and deliver to each other
Party such other documents; and, (iii) to do such other acts and things, all as
another Party may reasonably request for the purpose of carrying out the intent
of this Agreement and the transactions envisioned hereunder. However, this
provision shall not require that any additional representations or warranties be
made and no Party shall be required to incur any material expense or potential
exposure to legal liability pursuant to this Section 8.14.

 

8.15 Notices.

 

8.15.1. Method and Delivery. All notices, requests and demands hereunder shall
be in writing and delivered by hand, by Electronic Transmission, by mail, or by
recognized commercial over-night delivery service (such as Federal Express or
UPS), and shall be deemed given (a) if by hand delivery, upon such delivery; (b)
if by Electronic Transmission, upon telephone confirmation of receipt of same;
(c) if by mail, forty-eight (48) hours after deposit in the United States mail,
first class, registered or certified mail, postage prepaid; or, (d) if by
recognized commercial over-night delivery service, upon such delivery.

 

8.15.2. Consent to Electronic Transmission. Each Party hereby expressly consents
to the use of Electronic Transmission for communications and notices under this
Agreement. For purposes of this Agreement, “Electronic Transmission” means a
communication (i) delivered by Fax or E-Mail when directed to the Fax number or
E-Mail address, respectively, for that recipient on record with the sending
Party; and, (ii) that creates a record that is capable of retention, retrieval,
and review, and that may thereafter be rendered into clearly legible tangible
form.

 

8.15.3. Address Changes. Any Party may alter the Fax number, E-Mail address,
physical address, or postage address to which communications or copies are to be
sent by giving notice of such change of address to the other Parties in
accordance with the provisions of this Section 8.15.

 

8.16 Disputes. The Parties agree to cooperate and meet in order to resolve any
disputes or controversies arising under this Agreement. Should they be unable to
do so, then either may elect arbitration under the rules of the American
Arbitration Association, and both Parties are obligated to proceed thereunder.
Arbitration shall proceed in Wake County, North Carolina, and the Parties agree
to be bound by the arbitrator’s award, which may be filed in the appropriate
court in Wake County, North Carolina. The Parties consent to the jurisdiction of
North Carolina Courts for enforcement of this determination by arbitration. In
any arbitration proceeding conducted pursuant to the provisions of this Section,
both Parties shall have the right to conduct discovery, to call witnesses and to
cross-examine the opposing Party’s witnesses, either through legal counsel,
expert witnesses or both. EACH PARTY HEREBY WAIVES TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTER CLAIM BROUGHT BY ANY OF THEM AGAINST THE OTHER ARISING OUT
OF OR IN ANY WAY CONNECTED WITH THIS AGREEMENT, OR ANY OTHER AGREEMENTS EXECUTED
IN CONNECTION HEREWITH OR THE ADMINISTRATION THEREOF OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREIN.

 

8.17 Best Efforts. Each Party shall cooperate in good faith with the other
Parties generally, and in particular, the Parties shall use and exercise their
best efforts, taking all reasonable, ordinary and necessary measures to ensure
an orderly and smooth relationship under this Agreement, and further agree to
work together and negotiate in good faith to resolve any differences or problems
which may arise in the future. However, the obligations under this Section 8.17
shall not include any obligation to incur substantial expense or liability.

 

8.18 Excuse of Performance. Notwithstanding any other provisions contained
herein, Advisor shall not be liable to ATDS, and shall not be deemed to be in
default hereunder, for the failure to perform or provide any of the Services
pursuant to this Agreement if such failure is a result of a labor dispute, act
of God, pandemic, or any other event which is beyond the reasonable control of
Advisor.

 

 6 

 

 

8.19 Definitional Provisions. For purposes of this Agreement, (i) those words,
names, or terms which are specifically defined herein shall have the meaning
specifically ascribed to them; (ii) wherever from the context it appears
appropriate, each term stated either in the singular or plural shall include the
singular and plural; (iii) wherever from the context it appears appropriate, the
masculine, feminine, or neuter gender, shall each include the others; (iv) the
words “hereof”, “herein”, “hereunder”, and words of similar import, when used in
this Agreement, shall refer to this Agreement as a whole, and not to any
particular provision of this Agreement; (v) all references to “Dollars” or “$”
shall be construed as being United States Dollars; (vi) the term “including” is
not limiting and means “including without limitation”; and, (vii) all references
to all statutes, statutory provisions, regulations, or similar administrative
provisions shall be construed as a reference to such statute, statutory
provision, regulation, or similar administrative provision as in force at the
date of this Agreement and as may be subsequently amended.

 

IX

EXECUTION

 

IN WITNESS WHEREOF, this Agreement has been duly executed by the Parties in Wake
County, North Carolina, shall be effective as of and on the Effective Date. Each
of the Parties hereby represents and warrants that it (i) has the requisite
power and authority to enter into and carry out the terms and conditions of this
Agreement, as well as all transactions contemplated hereunder; and, (ii) it is
duly authorized and empowered to execute and deliver this Agreement.

 

ATDS:   ADVISOR: DATA443 RISK MITIGATION, INC.,       a Nevada corporation  
Signed: /s/ OMKHARAN ARASARATNAM        DATED: 07/28/2020 BY: /s/ JASON
REMILLARD       NAME: Jason Remillard         TITLE: CEO       DATED: 07/28/2020
     

 

 7 

 

 

EXHIBIT 3.2

ADVISORY BOARD CHARTER

 

 8 

 

 

EXHIBIT 4.1

STOCK ISSUANCE

 

Subject to the restrictions, forfeiture provisions, and other terms and
conditions set forth below, ATDS shall issue to Advisor five million (5,000,000)
shares of ATDS Common Stock (the “Shares”). The Parties hereby agrees as follows
with regard to the Shares:

 

1. Transfer Restrictions. Advisor may only sell, assign, transfer, exchange,
pledge, encumber, gift, devise, hypothecate, or otherwise dispose Shares which
have been vested under Section 3, below.

 

2. Voting. Advisor shall only vote that number of Shares which have vested under
Section 3, below.

 

3. Vesting. Shares shall vest in the amount of twenty-five percent (25%) on each
(3) three-month anniversary of the Effective Date. If either Party terminates
this Agreement at any time prior to the vesting of all of the Shares, then the
remaining Shares shall vest, pro rata, for each month served since the most
recent vesting date. Advisor shall forfeit any unvested Shares, and said
forfeited Shares shall automatically revert back to the Company.

 

4. Early Vesting. Advisor shall be fully vested in all Shares in the event of
the any of the following:

 

(a) The death of Advisor.

 

(b) The disability of Advisor, with disability defined as an illness or other
disability that prevents Advisor from discharging his responsibilities to ATDS
for a period of ninety (90) consecutive calendar days.

 

(c) The sale by ATDS of substantially all of its assets.

 

(d) The acquisition by any individual, entity, or group of beneficial ownership
of more than 50% of the then outstanding shares of common stock of ATDS.

 

(e) The consummation of a reorganization, merger, or consolidation involving
ATDS or any of its subsidiaries, in which ATDS is not the surviving entity.

 

5. Issuance of Shares. Certificates (or, book entry ownership) shall be issued
to Advisor only when, and as, Shares become vested. Advisor understands,
acknowledges, and agrees that certificates representing the vested Shares shall
be “restricted shares” under applicable federal securities laws, and shall have
endorsed on them a restrictive legend to this effect.

 

6. Investment Representations. Advisor acknowledges that ATDS is relying on the
following representations, warranties, covenants, and acknowledgments to ensure
that any Shares issued under the terms of this Agreement can be issued in
reliance on exemptions from registration requirements under applicable federal
and state securities laws:

 

(a) Advisor has been given sufficient access to information regarding ATDS,
including the opportunity to ask questions of, and receive answers from, persons
acting on behalf of ATDS and concerning the financial affairs, prospects, and
condition of ATDS. Advisor has received and carefully reviewed the information
and documentation relating to ATDS, including without limitation, the filings of
ATDS with the SEC.

 

(b) Advisor has (i) substantial experience in evaluating and investing in
securities of companies similar to ATDS; (ii) such knowledge and experience in
financial and business matters so it is capable of evaluating the merits and
risks of its investment in ATDS; and, (iii) satisfied applicable requirements of
the Securities Act of 1933 (the “Securities Act”) in order to be deemed an
“accredited investor”.

 

(c) Advisor is not subject to any of the “Bad Actor” disqualifications described
in Rule 506(d)(1)(i) to (viii) under the Securities Act. Advisor will promptly
notify ATDS in writing of any event that would, with the passage of time, make
this statement untrue.

 

(d) Advisor is acquiring the Shares for its own account, for investment purposes
only, and with no present intention of distributing, selling, or otherwise
disposing of the Shares.

 



 9 

 